DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “… identifying, using the processing device, a portable power source of the plurality of portable power sources based the analyzing; retrieving, using a memory device, at least one standard power source information corresponding to the at least one power source attribute of the portable power source based on the identifying, wherein a standard power source information of the at least one standard source information comprises an optimal charge level corresponding to the power source charge; comparing, using the processing device, the at least one power source information and the at least one standard power source information; and generating, using the processing device, a charging command based on the comparing…”, or any variations thereof as recited.
Closest prior art Oku USPN 2015/0188346 discloses a charging connection section P1 configured to be connected to an external charger 30, a switch section 16 electrically connected to the charging connection section P1 and the secondary battery 20 and configured to perform switching between conduction and shut-off, and an authentication communication connection section T1 configured to receive at least first data. The switch section 16 can become conductive in the case that the first data is predetermined data and that the voltage of the charging connection section P1 is a predetermined voltage, and the switch section is shut off at least in the case that the first data is not the predetermined data or in the case that the voltage of the charging connection section P1 is not the predetermined voltage.
Further closest prior art Mahowald USPN 2009/0289603 discloses measuring a battery charge level and determining (212) whether the battery charge exceeds the threshold which is seventy percent of the full charge condition of the full charge of the battery. The battery is charged (214) if the battery level does not exceed the threshold which is adjusted based on the temperature of the battery.
Further closest prior art Li USPN 2016/0164322 discloses exchanging messages over a bidirectional communication line (80) between a charger (15) and a mobile device (50) to indicate the device is supported for high wattage charging. The charger sends a controlled output voltage and current to the mobile device via cable (40) between both. The mobile device takes an input voltage measurement corresponding to the output voltage. The charger or mobile device calculates the cable resistance between difference between output and input voltages. Based on resistance, controlled voltage and current for battery charging is adjusted.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


April 9, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662